—In a proceeding pursuant to CPLR article 78 to review a determination of the Town of Babylon Planning Board, dated December 27, 1988, which denied the petitioner’s application for site plan approval, the appeal is from a judgment of the Supreme Court, Nassau County (Brucia, J.), dated September 21, 1990, which, upon granting the Town of Babylon Planning Board’s motion for reargument, in effect, adhered to its prior determination in an order dated April 11, 1989, which, inter alia, annulled the December 27, 1988, determination.
Ordered that the judgment is affirmed, without costs or disbursements.
We find that the Supreme Court correctly found, upon reargument, that there was no basis warranting a different result. Miller, J. P., Ritter, Copertino and Pizzuto, JJ., concur.